Exhibit 10.2

ASSIGNMENT AND ASSUMPTION AGREEMENT

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Assignment”) is entered into
effective as of the 18th day of December, 2012 (the “Effective Date”), by and
among NEEDLE DEVELOPMENT, INC., a Georgia corporation (“Seller”), SOLOMON
HOLDINGS IV, DOGWOOD ACWORTH, LLC, a Georgia limited liability company
(“Assignor”), and CHT ACWORTH GA OWNER, LLC, a Delaware limited liability
company (“Assignee”).

WHEREAS, on or about November 1, 2006, Seller and Assignor entered into that
certain Real Estate Purchase Agreement (the “Original Purchase Agreement”), by
which Seller agreed to sell, and Assignor agreed to purchase, among other
things, approximately 7.0 acres of contiguous land located in Acworth, Georgia
(the “Property”);

WHEREAS, after the execution of the Original Purchase Agreement, but prior to
the date hereof, the Property has been legally subdivided into two parcels (Lot
1 being approximately 2.95 acres and Lot 2 being approximately 3.99 acres) and
the Original Purchase Agreement has been amended to reflect same pursuant to
that certain First Amendment to Real Estate Purchase Agreement dated as of the
date hereof (the Original Purchase Agreement as amended by the First Amendment,
the “Purchase Agreement”);

WHEREAS, Assignor desires to assign all of Assignor’s rights, and Assignee
desires to assume all of Assignor’s obligations, under the Purchase Agreement
with respect to Lot 1; and

WHEREAS, Seller is willing to consent to such partial assignment and assumption
of the Purchase Agreement as more particularly set forth below.

NOW THEREFORE, in consideration of the foregoing and Ten Dollars ($10.00) and
other good and valuable consideration in hand paid by Assignee to Assignor and
Assignee to Seller, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

1. Recitals, Defined Terms. The foregoing recitals are true and correct and are
hereby incorporated by reference. The defined terms as used in this Assignment
shall have the same meaning when used herein, unless a contrary intent is
indicated. Capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Purchase Agreement.

2. Assignment. Subject to Section 4 hereof, Assignor hereby unconditionally
grants, transfers, assigns, delivers and conveys to Assignee as of the Effective
Date, all of Assignor’s right, title and interest in and under the Purchase
Agreement with respect to Lot 1. Assignor hereby agrees to indemnify and hold
harmless Assignee from and against any and all claims, demands, liabilities,
costs, damages and causes of action of any nature whatsoever, arising out of or
incident to the Purchase Agreement with respect to Lot 1 prior to the date
hereof.

3. Assumption. Assignee hereby unconditionally assumes, and agrees to be bound
by, all obligations and liabilities of Assignor under or relating to the
Purchase Agreement with respect to Lot 1 arising from and after the date hereof.
Assignee hereby agrees to indemnify and



--------------------------------------------------------------------------------

hold harmless Assignor from and against any and all claims, demands,
liabilities, costs, damages and causes of action of any nature whatsoever,
arising out of or incident to the Purchase Agreement with respect to Lot 1 after
the date hereof other than any claims, demands, liabilities, costs, damages, and
causes of action directly caused by Assignor.

4. Earnest Money. Notwithstanding anything herein to the contrary, Assignor does
not assign to Assignee any of Assignor’s right, title and interest in and to the
Earnest Money (as that term is defined in the Purchase Agreement).

5. Governing Law. THIS ASSIGNMENT SHALL IN ALL RESPECTS BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE SUBSTANTIVE FEDERAL LAWS OF THE UNITED STATES
AND THE LAWS OF THE STATE OF GEORGIA. ASSIGNEE HEREBY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF ANY STATE OR FEDERAL COURT SITTING IN COBB COUNTY, GEORGIA, IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS ASSIGNMENT AND
HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING SHALL BE HEARD AND DETERMINED IN A STATE OR FEDERAL COURT SITTING IN
COBB COUNTY, GEORGIA.

6. Counterparts. This Assignment may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which when taken together
shall constitute one agreement.

[signatures appear on next page]

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Assignment as of the date
first above written.

 

“ASSIGNOR” SOLOMON HOLDINGS IV, DOGWOOD ACWORTH, LLC, a Georgia limited
liability company By:  

/s/ Alfred S. Holbrook, III

  Alfred S. Holbrook, III, Co-Manager By:  

/s/ Daniel T. Needle

  Daniel T. Needle, III, Co-Manager “ASSIGNEE” CHT ACWORTH GA OWNER, LLC, a
Delaware limited liability company By:  

/s/ Kevin R. Maddron

Name:  

Kevin R. Maddron

Title:  

Senior Vice President

“SELLER”

NEEDLE DEVELOPMENT, INC.,

a Georgia corporation

By:  

/s/ Daniel T. Needle

Name:  

Daniel T. Needle

Title:  

President

 

- 3 -